DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2014/0325360).

As per claim 1, Jung teaches “A control method for a display device that includes a first acceptance unit accepting a first operation based on a speech (Figure 19 first acceptance unit 150 (voice input unit)) and a second acceptance unit accepting a second operation based on a non-speech measure (Figure 3A touchscreen accept touch input on touch input mode operation), the control method comprising: executing a first operation mode when the first acceptance unit accepts the first operation , and displaying a first user interface showing that processing corresponding to the first operation is executed (Figure 3B and 5A-5D when a voice input is detected the after selecting the voice input as the method of input by voice element 515 will be displayed while on voice input mode with different content based on context); executing a second operation mode when the second acceptance (Figure 3A when the user touches the screen to select touch operation the device changes to touch operation mode), and displaying a second user interface that can be operated by the second operation accepted by the second acceptance unit (Figure 4A-4C when on touch mode the user interface is displayed on a clean format); and not executing the processing corresponding to the first operation accepted by the first acceptance unit, while displaying the second user interface (Figures 3A-5D after the user selects a mode of operation input type acceptance from the selection the other inputs are not utilized for control until changed).

As per claim 4, Jung teaches  A display device comprising: a display unit (Figure 19 display 111); a first acceptance unit accepting a first operation based on a speech (Figure 19 first acceptance unit 150 (voice input unit)); a second acceptance unit accepting a second operation based on a non-speech measure (Figure 3A touchscreen accept touch input on touch input mode operation); and a control unit (Figure 19 control unit 120)executing a first operation mode when the first acceptance unit accepts the first operation, and displaying a first user interface showing that processing corresponding to the first operation is executed (Figure 3B and 5A-5D when a voice input is detected the after selecting the voice input as the method of input by voice element 515 will be displayed while on voice input mode with different content based on context), the control unit executing a second operation mode when the second acceptance unit accepts the second operation (Figure 3A when the user touches the screen to select touch operation the device changes to touch operation mode), and displaying a second user interface that can be operated by the second operation accepted by the second acceptance unit (Figure 4A-4C when on touch mode the user interface is displayed on a clean format), wherein the control unit does not execute the processing corresponding to the first operation accepted by the first acceptance unit, while the second user interface is being displayed (Figures 3A-5D after the user selects a mode of operation input type acceptance from the selection the other inputs are not utilized for control until changed).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Min (US 2013/0265261).
As per claim 2, Jung seems to not explicitly disclose wherein when the second acceptance unit accepts the second operation while the first operation mode is being executed, a shift to the second operation mode is made and a user interface that is displayed is switched from the first user interface to the second user interface”.
However, Min on the other hand teaches “wherein when the second acceptance unit accepts the second operation while the first operation mode is being executed, a shift to the second operation mode is made and a user interface that is displayed is switched from the first user interface to the second user interface” (Figure 6 the input can be set by priority meaning that when the voice input mode is active but there is no voice input a touch input can be detected switching to touch recognition).
Therefor it would had been obvious to a person of ordinary skill in the art to provide the teaching of allowing to detect a second input mode when on a speech input 

As per claim 3 Jung seems to not explicitly disclose wherein when the second acceptance unit accepts a specified operation while the second user interface is being displayed, a shift to a third operation mode is made in which processing corresponding to the first operation accepted by the first acceptance unit and processing corresponding to the second operation accepted by the second acceptance unit can be executed.
However, Min on the other hand teaches “wherein when the second acceptance unit accepts a specified operation while the second user interface is being displayed, a shift to a third operation mode is made in which processing corresponding to the first operation accepted by the first acceptance unit and processing corresponding to the second operation accepted by the second acceptance unit can be executed” (Figure 19 Figure 6 the user can select to activate a mode where all modes of operation are detected by the device allowing for operation execution by voice or touch).
Therefor it would had been obvious to a person of ordinary skill in the art to provide the teaching enabling a mode of operation that accepts all inputs from Min’s invention to Jung’s invention in order to give the user more freedom to provide inputs to the device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624